DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20120052957 to Yokoyama et al (Yokoyama) in view of US Pub. 20070060342 to Sakaguchi et al (Sakaguchi).


receiving one or more load instructions from a client device (¶¶10 and 26, “game terminals”) at a remote computer (Fig. 1, element 5, and ¶27, “main controller”) for executing an emulator (Fig. 1, elements 9, 10, and 11, and ¶27, “a scenario proceeding controller 9, a program memory 10 for storing game program of MMORPG, a scenario control memory 11”; ¶28, “a computer reads and executes game program stored in a memory”; and ¶29, “game program executed by the game server 3 is stored in the program memory 10 in the game server 3”) to load a snapshot from a game (¶30 “Game scenario”, such that a scenario is interpreted as a snapshot ), the snapshot being associated with an execution state (¶30 “Each player is controlled to execute the partial scenarios” and “an execution state of the sub scenario”), and the snapshot is associated with data representing a starting location of the mini-game (¶6, “MMORPG”, “game space constructed in a virtual space”, and “a scenario (event) of the battle with boss”; and ¶32, “the operation character operated by his (her) own to freely move and act in the virtual space so that the player can play the scenario” such that a particular scenario corresponds to the beginning of a battle with a boss), and the snapshot is further associated to enable the execution state to render interactive content from said starting location (¶10, “play a game online according to a predetermined game program of said game server (3) by operating his (her) own operation character in a virtual space in said game server”; and ¶30, “Each player is controlled to execute the partial scenarios” and “an execution state of the sub scenario”, note, the starting location corresponds to a particular virtual space within the game); 
monitoring emulated data produced by the emulator during execution of the mini-game for one or more pre-determined events with the client device (¶31, “player beats a boss”); 
detecting a pre-determined event in the emulated data (¶32, “clear the battle with boss”; also see ¶41); and 
providing one or more instructions to the emulator when the pre-determined event is detected to cause a change in the execution state of the mini-game as viewed from the client device (¶¶41-44, note, upon game players beating a boss, the game progresses to different and further game scenes).
However, Diez fails to explicitly disclose the snapshot is further associated with saved data (emphasis added).
Sakaguchi teaches associated with saved data (¶6 “player character conditions, such as attributes or equipment”).  The gaming system of Yokoyama would have motivation to use the teachings of Sakaguchi in order to begin a game battle allowing a game characters to use their respective accumulated artillery, attributes, and/or weapons on respective enemies during the battle which would make the game more fun. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Yokoyama with the teachings of Sakaguchi in order to begin a game battle allowing a game characters to use their respective accumulated artillery, attributes, and weapons on respective enemies during the battle which would make the game more fun. 

Claim 2. Yokoyama in view of Sakaguchi teaches wherein the starting location of the snapshot is associated to any location in a game the game after a beginning of the game (see Sakaguchi, ¶2, “player's character (which may include a party of multiple individuals), may be represented on the map scene as an icon, and the player may move the character icon around the map to visit different locations in the game's environment”; ¶3, “As the player navigates through an RPG map, many RPGs provide for encounters between the player's character and other entities and/or objects not under the player's control”; and ¶4 “the map scene depicts icons that represent enemies and/or objects with which the player's character could interact.  when the player character's icon interacted with the enemy icon, the game displayed a transition to a battle scene involving the player's character (or party) and the enemies represented by the icon”, such that beginning location of a battle scenario can occur anywhere in the virtual game that player character and enemy icons encounter each other).

Claim 3. Yokoyama discloses wherein the pre-determined event corresponds to a mini-game end (¶31, “beats a boss” causes a battle to end).

Claim 4. Yokoyama discloses wherein the mini-game-end occurs after one of the game timing out, or an adversary being neutralized, or a protagonist being neutralized, or a certain score being achieved, or termination of an action sequence (¶31, “beats a boss” causes a battle to end).

Claim 5. Yokoyama discloses a method for implementing a mini-game (¶31, “battle with a boss”) from a remote computer (Fig. 1, element 5, and ¶27, “main controller”) that is part of a cloud gaming system (Fig. 1, elements 2 and 3, and ¶26), comprising: 
receiving one or more load instructions from a client device (¶¶10 and 26, “game terminals”) at the remote computer for executing an emulator (Fig. 1, elements 9, 10, and 11, and ¶27, “a scenario proceeding controller 9, a program memory 10 for storing game program of MMORPG, a scenario control memory 11”; ¶28, “a computer reads and executes game program stored in a memory”; and ¶29, “game program executed by the game server 3 is stored in the program memory 10 in the game server 3”) to load a snapshot of a game (¶30 “Game scenario”, such that a scenario is interpreted as a snapshot ), the snapshot representing the mini-game and the mini-game is associated with an execution state of the game that occurs after gameplay of the game has occurred (¶6, “MMORPG”, “game space constructed in a virtual space”, and “a scenario (event) of the battle with boss”; and ¶30, “Each player is controlled to execute the partial scenarios”, such that battles are game play portions that occur within the MMORPG), the mini-game having a starting location (¶6, “MMORPG”, “game space constructed in a virtual space”, and “a scenario (event) of the battle with boss”; and ¶32, “the operation character operated by his (her) own to freely move and act in the virtual space so that the player can play the scenario” such that the beginning of a battle with a boss corresponds to a particular scenario within the MMORPG) and the snapshot is associated to enable the execution state to render interactive content for said mini-game beginning from said starting location (¶10, “play a game online according to a predetermined game program of said game server (3) by operating his (her) own operation character in a virtual space in said game server”; and ¶30, “Each player is controlled to execute the partial scenarios” and “an execution state of the sub scenario”, note, the starting location corresponds to a particular virtual space within the game);
monitoring emulated data produced by the emulator during execution of the mini game for one or more events caused from input received from the client device (¶26, “input device”; and¶31, “player beats a boss”, such that the game inputs from a player causes the game character to defeat a boss); 
providing one or more instructions to the emulator when one of said events is detected to cause a change in the execution state of the mini-game as directed from said input received from the client device (¶¶41-44, note, upon game players beating a boss, the game progresses to different and further game scenes).
However, Diez fails to explicitly disclose the snapshot is further associated with saved data (emphasis added).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Yokoyama with the teachings of Sakaguchi in order to begin a game battle allowing a game characters to use their respective accumulated artillery, attributes, and weapons on respective enemies during the battle which would make the game more fun. 

Claim 6. Yokoyama in view of Sakaguchi teaches wherein the starting location of the snapshot is associated to any location in the game (see Sakaguchi, ¶2, “player's character (which may include a party of multiple individuals), may be represented on the map scene as an icon, and the player may move the character icon around the map to visit different locations in the game's environment”; ¶3, “As the player navigates through an RPG map, many RPGs provide for encounters between the player's character and other entities and/or objects not under the player's control”; and ¶4 “the map scene depicts icons that represent enemies and/or objects with which the player's character could interact.  Such a map scene used a single icon to represent a group of enemies, and when the player character's icon interacted with the enemy icon, the game displayed a transition to a battle scene involving the player's character (or party) and the enemies represented by the icon”, such that beginning location of a battle scenario can occur anywhere in the virtual game that player character and enemy icons encounter each other).



Claim 8. Yokoyama discloses wherein the mini-game-end occurs after one of the game timing out, or an adversary being neutralized, or a protagonist being neutralized, or a certain score being achieved, or termination of an action sequence (¶31, “beats a boss” causes a battle to end).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715